                                                                                                                                                 1,,j
AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page I ofl



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                               JUDGMENT IN A CRIMINAL CASE
                                     V.                                     (For Offenses Committed On or After November 1, 1987)


                    Santos Villanueva-Gomez                                 Case Number: 3:20-mj-20579

                                                                           Kris J. Kraus
                                                                           Defendant's Attorney
                                                                                                                                                   '    '


REGISTRATION NO. 94982298
                                                                                                              MAR 12 2020
THE DEFENDANT:
 ISi pleaded guilty to count(s) ~I -of Complaint
                                    _ e . . . __ _ _ _ _ _ _ _-----tsooirREi:i~rmicmooFORf1111

 0 was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                   Nature of Offense                                                          Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                 I
 0 The defendant has been found not guilty on count(s)
                                                ----------~--------
•     Count(s)
                  - - - - - - - - - - - - - - - - - - dismissed on the motion of the United States.
                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a te~o:y

                             JitJ'TIME SERVED                            • -----'------ days
 ISi Assessment: $IO WAIVED ISi Fine: WAIVED
 ISi Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
0 Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Thursday, March 12, 2020
                                                                         Date of Imposition of Sentence

           ('~
Received~-~)                                                             :Micfiae{J. Seng
             DUSM        '
                                                                         HONORABLE MICHAEL J. SENG
                                                                         UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                    3 :20-mj 20579
                                                                                                                                    0
